COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00495-CR


GERALD L. BRADLEY                                                   APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                   TRIAL COURT NO. 0918827D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      On December 3, 2014, Appellant Gerald L. Bradley filed a notice of appeal

from the trial court’s August 21, 2014 orders denying his “Motion of Request to

Reverse Conviction for Improper Grand Jury Procedures” and his “Motion to

Show-Cause Order.” On December 18, 2014, we notified Bradley that it appears

we lack jurisdiction over this matter because the notice of appeal was not timely


      1
       See Tex. R. App. P. 47.4.
filed.       See Tex. R. App. P. 26.2(a).       We advised that this appeal could be

dismissed unless he, or any party desiring to continue the appeal, filed a

response showing grounds for continuing the appeal on or before December 29,

2014. Bradley filed a response, but it does not show grounds for continuing the

appeal.

         This court does not have authority to grant an out-of-time appeal. See

Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).                 Additionally,

unless expressly authorized by statute, appellate courts have jurisdiction to

review only final judgments of conviction in criminal cases. Apolinar v. State, 820
S.W.2d 792, 794 (Tex. Crim. App. 1991); see Tex. Code Crim. Proc. Ann. art.

44.02 (West 2006) (“A defendant in any criminal action has the right of appeal

under the rules hereinafter prescribed . . . .”).               This court does not have

jurisdiction      to   review   the   denial   of   Bradley’s    post-judgment   motions.2

Accordingly, the appeal is dismissed for lack of jurisdiction. See Tex. R. App. P.

43.2(f).



                                                          PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.


         2
        On January 29, 2015, we received a pro se letter from Bradley. We
interpret his letter as a motion requesting that this court appoint counsel for him
and order the trial court to provide him a record and make certain findings and
conclusions. Because we determine that we lack jurisidiction, we deny Bradley’s
motion.


                                               2
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 5, 2015




                              3